Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Marchev et al (US20170129117) in view of Cai (CN103740192B, English translation) in view of Qi et al (9529312) in view of Fischbein et al (3518110). 
Marchev teaches a strengthened razor blade. 
Marchev, paragraph 17 of the PGPUB, teaches FIG. 1 shows a razor blade (8) comprising a substrate (10) with a cutting edge (11).

Marchev, paragraph 31 of the PGPUB, teaches as shown in FIG. 4, a second coating (18) may be disposed over the first coating (16). In general, the second coating (18) reduces friction at its surface and generally includes a fluoropolymer-containing material, e.g., polytetrafluoroethylene (PTFE), otherwise known as a telomer. Additionally, it is known that when a generally continuous second coating (18) is applied, a reduced telomer coating thickness can provide improved first shave results. For a razor blade (8), the second coating (18) generally has a thickness between about 100 and about 5,000 Angstroms.
Marchev, paragraph 32 of the PGPUB, teaches KRYTOX(R) LW 1200, which is available from DuPont, is a suitable PTFE material that may be used. KRYTOX(R) LW 1200 is a nonflammable and stable dry lubricant that consists of small particles that yield stable dispersions. It is furnished as an aqueous dispersion of 20% solids by weight and can be applied by dipping, spraying, or brushing, and can thereafter be air dried or melt coated. For example, the second coating (18) may be formed by heating the substrate (10) in a neutral atmosphere of argon and providing an adherent and friction-reducing polymer coating of solid PTFE. 
Although Marchev teaches second coating (18) reduces friction at its surface and generally includes a fluoropolymer-containing material, this reference does not teach the second coating comprising graphene nanoplatelets. 

Graphene is added to improve the intensity of fluorine resin coating, its crocking resistance, all be significantly increased with the sticking power of base material, shock-resistance, thermal conductivity impact resistance, corrosion resistance nature, raising thermal conductivity.
Graphene is an individual layer sheet structure made up of carbon atom and its physical strength is 100 times stainless. Its thermal conductivity can reach ten times of copper. Graphene is a kind of novel material of the individual layer sheet structure be made up of carbon atom, and has high intensity, a large specific surface area, a high chemical reactivity and high fallibility. In existing fluorine resin coating, add graphene in order to the intensity of modified paint, crocking resistance, hardness and shock resistance, the high thermal conductivity of graphene also can improve the thermal conductivity of fluorine resin coating.
Further, Cai teaches graphene is added in the form of a powder or slurry.
Further, Cai teaches the film forming matter of fluorine resin coating is organic fluorocompound, one or more in preferred PTFE. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate graphene in the amount of 0.001-10 mass% based on the PTFE as taught by Cai into the second coating comprising polytetrafluoroethylene 
Although the references teach graphene, the references do not teach graphene nanoplatelets. 
Qi teaches graphene and fluoropolymer composite fuser coating. 
Qi a novel fluoropolymer composite fuser topcoat material and/or techniques for achieving well dispersed graphene in fluoropolymer composites. 
Qi, col. 2, teaches the composite includes fluorosilane-treated graphene-comprising particles and a fluorocarbon polymer. The process comprises mixing graphene-comprising particles, a fluorosilane compound and a first liquid continuous phase to form a fluorosilane-treated graphene-comprising particle dispersion. The fluorosilane-treated graphene-comprising particle dispersion is then mixed with a fluorocarbon polymer particle dispersion comprising a second liquid continuous phase. The fluorosilane-treated graphene-comprising particles adhere to the fluorocarbon polymer particles to form composite particles.
Qi, col. 3, teaches any suitable graphene-comprising particles can be employed in the composites of the present disclosure. The graphene-comprising particles can include graphene, graphene platelets and mixtures thereof. Graphene platelets are unique nanoparticles comprising short stacks of graphene sheets. They can have an average thickness of, for example, approximately 6 nm to approximately 8 nm. In an embodiment, they can have a relatively large per unit surface area, such as, for example, about 120 to 150 m2/g. Such graphene-comprising particles are well known in the art.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate graphene platelets nanoparticles as taught by Qi as the graphene as taught by the references above because these graphene platelets nanoparticles have a relatively large per unit surface area. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate fluorosilane-treated graphene platelets nanoparticles as taught by Cai as the graphene as taught by the references above to obtain well dispersed graphene platelets nanoparticles in fluoropolymer composites. 
Although the references teach the second coating (18) may be formed by heating the substrate (10) in a neutral atmosphere of argon and providing an adherent and friction-reducing polymer coating of solid PTFE, the references do not teach sintering the coating. 
Fischbein teaches a method of making a razor blade. 
Fischbein teaches a fluorocarbon polymer having special characteristics on the cutting edge of a razor blade in the form of an adherent coating having a thickness. 
Fischbein, col. 2, teaches the solid fluorocarbon polymers which are effective in the practice of the present invention are those which melt between 310oC and 332oC 
Fischbein, col. 3, teaches the polymers are preferably applied to the cutting edges of the razor blades in the form of a dispersion of finely divided particles in an inert volatile liquid such as water, tert-butanol, or a perfluorinated cyclic ether, or the like
The dispersion may be applied to the cutting edge in any suitable manner to give as uniform a coating as possible, as, for example, by dipping or spraying; nebulization is especially preferred for coating the cutting edges, in which case, an electrostatic field is preferably employed in conjunction with the nebulizer in order to increase the efficiency of deposition.
In any event the blades carrying the deposited polymer particles on their cutting edges must be heated at an elevated temperature above the melting range of the polymer to form an adherent coating on the cutting edge. The period of time during which the heating is continued may vary widely, from as little as a few minutes to as long as several hours, depending upon the identity of the particular polymer used, the nature of the cutting edge, the rapidity with which the blade is brought up to the desired temperature, the temperature achieved, and the nature of the atmosphere in which the blade is heated. While the blades may be heated in an atmosphere of air, it is preferred that they be heated in an atmosphere of inert gas such as helium, nitrogen, etc., or in an atmosphere of reducing gas such as hydrogen, or in mixtures of such gases, or in vacuo. The heating must be sufficient to permit the individual particles of polymer to coalesce and spread into a substantially continuous film of the proper thickness and to cause it to become firmly adherent to the blade edge material.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 9-10, Marchev, paragraph 31 of the PGPUB, teaches the second generally includes a fluoropolymer-containing material, e.g., polytetrafluoroethylene (PTFE). 

Regarding claim 11, Marchev, paragraph 17 of the PGPUB, teaches FIG. 1 shows a razor blade (8) comprising a substrate (10) with a cutting edge (11).
Marchev, paragraph 19 of the PGPUB, teaches the substrate (10) may comprise a material such as stainless steel. 



Regarding claim 25, Marchev, paragraph 2 of the PGPUB, teaches in order to improve the chemical and mechanical properties of a substrate, e.g., hardness, wear resistance, corrosion resistance, and fatigue resistance, the substrate, such as one used for a razor blade, have hard coatings applied to the substrate, particularly at a cutting edge. For razorblades, these hard coatings, which are typically applied on the cutting edge, serve two major roles, namely to strengthen the razor blade, which allows for slimmer pro files, and to provide a suitable interface for the adhesion of a telomer coating.

Response to Arguments
Applicant’s arguments, filed 2/10/22, with respect to the rejection(s) of claims 8-11 and 24-35 under Marchev in view of Rooyen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marchev, Cai, Qi and Fischbein.

Conclusion

Cruz-Silva teaches preparing a dual-layer graphene-oxide film, comprising preparing the graphene oxide film and applying a second layer to the graphene oxide film, where the second layer is carbon nanotubes, graphene nanoplatelets, molybdenum disulfide, tungsten disulfide, polymer nanofiber, carbon fibers, or metallic nanowires. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/18/2022